334 F.2d 281
64-2 USTC  P 9607
I. D. BLUMENTHAL and Madolyn C. Blumenthal, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 9397.
United States Court of Appeals Fourth Circuit.
Argued June 16, 1964.Decided June 17, 1964.

Richard E. Thigpen, Jr., Charlotte, S. C.  (Richard E. Thigpen and Robert L. Hines, Charlotte, N.C. on brief), for petitioners.
C. Guy Tadlock, Atty, Dept. of Justice (Louis F. Oberdorfer, Asst. Atty. Gen., and Lee A. Jackson and Meyer Rothwacks, Attys, Dept. of Justice, on brief), for respondent.
Before SOBELOFF, Chief Judge, HAYNSWORTH, Circuit Judge, and MICHIE, District Judge.
PER CURIAM.


1
The Tax Court held that the legal expenses which the taxpayer sought to deduct were not ordinary and necessary business expenses deductible under 212 of the Internal Revenue Code of 1954.  For the reasons stated by the Tax Court in its opinion,1 we agree that these were capital disbursements.


2
Affirmed.



1
 T.C. Memo 1963-269